Citation Nr: 0834180	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  04-21 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to 
November 1993.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of an October 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.

The veteran testified at a hearing chaired by the undersigned 
Veterans Law Judge in June 2006; a transcript of the hearing 
is associated with the veteran's claims folder.

The veteran's appeal was previously before the Board in 
October 2006, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.


FINDING OF FACT

The veteran did not engage in combat with the enemy, and the 
occurrence of a claimed in-service stressor supporting the 
current diagnosis of PTSD is not established by credible 
supporting evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2007).

Analysis

Service personnel records indicate that the veteran served on 
active duty from August 1973 to November 1993, and that he 
served in the Gulf War from October 1990 to March 1991.  The 
veteran's service records do not show that he engaged in 
combat with the enemy and the veteran has no award or 
decoration that would suggest that he engaged in combat with 
the enemy.  Accordingly, the Board finds that credible 
supporting evidence is required to establish the occurrence 
of a stressor supporting a diagnosis of PTSD.

Service medical records are negative for any diagnosis, 
treatment or complaints related to PTSD or any other 
psychiatric disorder or that he complained of stress 
resulting from trauma.

Outpatient treatment records from the VA Medical Center 
(VAMC) in Atlanta show that the veteran underwent an intake 
examination in November 1999, at which time he was diagnosed 
with PTSD and alcohol abuse after describing two in-service 
traumatic events.  See psychiatry general note.  An April 
2006 letter from R. Gerardi, the staff psychologist at the 
VAMC, indicates that the veteran suffers from PTSD secondary 
to events witnessed while in the military.

The traumatic events as described by the veteran include the 
1979 or 1980 death of Sergeant Ranney, a marine in the 
veteran's command, from exposure to a toxic chemical in 
hanger 294 or 295 at the Marine Corps Air Station in El Toro, 
California (El Toro); the 1984 electrocution and death of a 
civilian maintenance man in hanger 296 at El Toro; and the 
suicide of a staff sergeant whose name he can not remember on 
November 23, 1990, shortly after the veteran's arrival in 
Bahrain during the Persian Gulf War.  See November 1999 
psychiatry general note; February 2000 PTSD questionnaire; 
October 2002 notice of disagreement (NOD), June 2006 hearing 
transcript.

In August 2007, in accordance with the Board's October 2006 
remand directives, the RO sent the veteran a letter, 
requesting that he submit evidence to enable the RO to verify 
the stressful events he alleged were the cause of his PTSD.  
The veteran failed to respond to the RO's request. 

The primary impediment to service connection is the absence 
of a verified in-service stressor upon which PTSD was 
diagnosed.  That is, there is no competent evidence of record 
to corroborate the veteran's allegations that he witnessed 
the death of a fellow marine from exposure to a toxic 
chemical in 1979 or 1980, that he witnessed the electrocution 
and death of a civilian maintenance man in 1984, or that he 
witnessed the suicide of a staff sergeant in 1990.  The 
general information provided by the veteran is not sufficient 
to permit verification of the alleged stressors.  

The Board is aware that the counselor and physicians who 
diagnosed the veteran with PTSD have suggested that the 
veteran's disorder is related to his military service based 
on the occurrence of alleged stressors.  However, credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).


The Board notes that the veteran also contends that while 
assigned to the Marine Aviation and Logistics Squadron (MALS) 
11 Forward during the Persian Gulf War, he accompanied 
several supply flights into the combat zone on the C 130 
aircraft assigned to his unit.  He also claims that he saw 
the results of combat on a daily basis, as the combat 
aircraft launched and serviced at his base, returning daily 
with heavy combat damage.  Specifically, he claims that at 
one point, a combat jet landed with a defective enemy missile 
still sticking out its tailpipe.  According to the veteran, 
this "combat" experience caused him stress and eventually 
led to the development of his PTSD.  See October 2002 NOD.  

The Board notes that as discussed above, the veteran's 
service records do not show that he engaged in combat with 
the enemy and the veteran has no award or decoration that 
would suggest that he engaged in combat with the enemy.  
Furthermore, although the RO has not requested that the U.S. 
Army and Joint Services Records Research Center for Unit 
Records Research (JSRRC) (formerly known as the USASCURR) 
verify the veteran's alleged combat experience, such 
verification is not necessary because the veteran has not 
been diagnosed with PTSD based on these reported stressors. 

Without evidence showing that the veteran engaged in combat 
with the enemy or credible supporting evidence that a 
stressor supporting a diagnosis of PTSD occurred, the claim 
must be denied.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that in July 2001, prior to the initial 
adjudication of the claim, and in August 2007, the veteran 
was provided with the notice required by section 5103(a).  
The Board notes that, even though the letters requested a 
response within 60 days, they also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) (evidence must be received by the Secretary within 
one year from the date notice is sent).

The veteran was provided the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in March 2006.

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the denied claim.  The Board is also unaware of 
any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the veteran.



ORDER

Service connection for PTSD is denied.



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


